Citation Nr: 0203689	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  00-16 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  An unappealed rating decision in June 1999 denied service 
connection for a low back disability.  

2.  Evidence received since the June 1999 RO decision does 
not bear directly and substantially upon the specific matter 
under consideration and, when considered alone or together 
with all of the evidence, both old and new, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
for service connection for a low back disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)).

The new law specifies that the changes do not require VA to 
reopen a previously disallowed claim unless new and material 
evidence has been received.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C.A. §5103A).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  These 
regulations detailed when VA would assist a claimant trying 
to reopen finally decided claims.  It is significant to point 
out, however, that the regulations are applicable to claims 
received on or after August 29, 2001.  As the claim in this 
case was prior to that, these new regulations effective 
August 29, 2001 are not applicable here.  

The RO previously denied the veteran's claim for service 
connection for a low back disability in a June 1999 rating 
decision.  The veteran did not initiate an appeal by filing a 
notice of disagreement within one year from the date when the 
RO sent notice of the June 1999 rating decision.  See 38 
U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302.  
Therefore, the doctrine of finality set forth in 38 U.S.C.A. 
§§ 7104(a)-(b), 7105(c) (West 1991 & Supp. 2001) applies.  As 
such, the veteran's claim for service connection for a low 
back disability may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
Under this standard, new evidence may be sufficient to reopen 
a claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  Only if new and material evidence is 
found to have been submitted, then VA must reopen the claim 
and readjudicate it on the merits.  Id.  In this case, the RO 
adjudicated the last final disallowance regarding the claim 
for service connection status in the June 1999 rating 
decision.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted on a 
presumptive basis for certain diseases, including arthritis, 
if the disability becomes manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The 
veteran's underlying claim is that he has a low back 
disability due to aggravation during service of a preexisting 
condition. 

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2001).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finidng that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306 
(2001).

Evidence of record at the time of the June 1999 rating 
decision included private medical records dated from July 
1963 to April 1970, a private physician's statement dated in 
September 1963, a private physician's statement dated March 
8, 1968, service medical records, a private physician's 
statement dated March 10, 1969, reports of VA examinations in 
March and December 1987, the report of a VA examination for 
housebound status in April 1988, private medical records 
dated during the period from February 1980 to May 1999, a 
document dated in October 1986 pertaining to the veteran's 
railroad retirement award, a report of accidental injury 
completed in February 1987, a private physician's statement 
dated in August 1987, and a private physican's statement 
dated in May 1999.

These records demonstrate that the veteran was seen in July 
and September 1963 for recurrent low back pain.  A private 
physician reported in September 1963 that the veteran had 
been seen three days earlier with a complaint of pain in the 
low back as the result of falling against a heating register 
at school.  Following physical examination, the impression 
was mild muscle inadequacy.  In March 1968, a private 
physician reported that the veteran had had a low back strain 
in September 1961 with no abnormal finding noted on X-ray 
examination of the spine or consultation with an orthopedic 
surgeon.  

The service medical records reveal a history of back trouble 
was reported at the time of examination for entrance into 
service in May 1968.  The veteran reported he had been 
treated for a back injury and that low back sprain had been 
diagnosed in 1961.  In a statement dated March 10, 1969, a 
private physician reported the veteran had been hospitalized 
for back sprain from October 11-26, 1968.  He was seen in 
March 1969 for a complaint of low back pain for eight years.  
On orthopedic evaluation in April 1969, a long history of low 
back pain was noted.  Physical examination and X-ray 
examination were negative.  The impression was no other 
pathology found.  A hospital discharge summary of admission 
from April 5-7, 1969 noted that physical therapy had been 
productive of increasing pain in the low back, and that the 
pain had become more severe while doing push-ups such that he 
could not straighten up.  The veteran reported that the pain 
increased with a cough, and that he had occasional numbness 
in his right great toe after long exercising.  On physical 
examination, there was point tenderness over the L5-S1 area, 
with muscle spasm, bilaterally.  Straight leg raising was 
positive on the right at 45 degrees.  The initial impression 
was low back strain.  The veteran became completely 
asymptomatic after being placed on bedrest for two days.  In 
November 1970, the veteran reported he had awakened the 
previous night with pain in the low back after having lifted 
a heavy object.  Following physical examination, the 
impression was low back strain with muscle spasm.  He was 
treated with Valium for several days.  Later in November 
1970, the veteran was seen at an orthopedic clinic when he 
reoported having fallen against a "register" with 
subsequent low back pain.  Following physical examination and 
X-ray examination, the impressions were chronic lumbosacral 
strain and a possible tender herniated fatty nodule.  He 
improved on Valium, but was noted to still have a mildly 
tender nodule through December 1970.  No abnormal findings 
relative to the back were noted on separation examination in 
November 1970.

Post service and VA medical records, dated from 1980, reflect 
treatment for low back pain and report current diagnoses of 
lumbosacral pain, lumbar disc injury and degenerative disc 
disease at L3-4 and L4-5.  A report of private X-ray 
examination in January 1980 indicates there was no 
demonstration of fracture or spondylolisthesis.  The 
intervertebral spaces were well maintained.  There were 
minimal degenerative changes involving the vertebral bodies 
and articular facets.  The diagnosis in February 1980 was 
lumbosacral pain.  When seen in August 1984, it was reported 
that the veteran had injured his back moving a railroad tie.  
He denied having a history of previous serious medical, 
surgical or traumatic problems.  Degenerative disc disease 
was diagnosed in 1984.  In a statement dated in August 1987, 
a private physician reported he had initially seen the 
veteran in January 1980 for a back injury.

The RO denied the veteran's original claim of entitlement to 
service connection for a low back disability in a June 1987 
rating decision.  In that decision, the RO determined that 
the veteran had had a back injury preexisting service, which 
during service did not undergo aggravation as contemplated by 
law as necessary to warrant a grant of  service connection 
status.  

In a June 1999 rating decision, the RO denied the veteran's 
application to reopen his claim.  In that decision, the RO 
determined that the evidence received since the prior final 
rating decision of June 1987 essentially duplicated evidence 
previously considered and was merely cumulative or redundant, 
and therefore, did not constitute new and material evidence 
necessary to reopen the claim.  As noted above, the veteran 
did not file an appeal as to the June 1999 rating decision.  
Accordingly, that decision is final.  38 U.S.C.A. § 7105.  

The Board has reviewed the record and observes that the 
evidence added since the June 1999 rating decision consists 
of two copies of the veteran's DD Form 214, Service Personnel 
Record; private medical records dated from January 1980 to 
October 1985; two VA medical records dated in July 2000; 
statements from the veteran; and the transcript of an October 
2001 video conference hearing before the undersigned Board 
Member.  The service personnel record copies are merely 
duplicates of previously received forms, and therefore not 
new.  Nor are these material to the underlying issue of 
entitlement to service connection for a low back disability 
due to aggravation of a preexisting condition.   

The private medical records received since June 1999 are 
mostly duplicates or otherwise redundant of evidence 
contained in the record at the time of the June 1999 rating 
decision; and therefore are not new evidence since that final 
rating decision.  As with evidence of record at the time of 
the June 1999 rating decision, these private medical records 
generally show that the veteran was treated during the period 
from 1980 to 1985 for low back complaints; and contain 
diagnoses including lumbar disc injury and degenerative disc 
disease.  Therefore, these records are not "new" because 
they were previously considered by the RO in its June 1999 
decision.  

The VA medical records dated in July 2000 contains evidence 
that, while new in the sense of being a record of treatment 
since the June 1999 rating decision, are redundant of 
evidence that was in the record at the time of the June 1999 
rating decision.  These two records merely show what was 
known through evidence of record in June 1999: that the 
veteran had low back pain complaints, with a clinical 
impression of degenerative joint and disc disease of the 
lumbar spine.  Thus, although this evidence is new, in that 
it was not of record in June 1999, it is not material because 
it shows evidence of a current condition only, and does not 
show that a low back disability was incurred in or aggravated 
by service.  Further, while this evidence was not previously 
submitted, it does not bear directly and substantially on the 
specific matter material to this case, that of a nexus 
between a current low back disability and service.

The evidence received since the June 1999 rating decision 
also includes the transcript of an October 2001 video 
conference hearing and statements from the veteran.  The 
Board acknowledges the veteran's assertion that he sustained 
a back injury in service that aggravated a preexisting 
condition.  Insofar as the veteran's lay statements suggest a 
nexus between the veteran's active service and his claimed 
low back disability, these are redundant of contentions 
considered at the time of the June 1999 rating decision.   
Also, while the veteran is competent to present lay evidence 
as to the events he observed and to the symptoms he 
experienced, Falzone v. Brown, 8 Vet. App. 398, 405 (1995), 
his lay assumptions regarding the relationship between 
various events and the development of a medical disorder are 
outside the scope of his competence, and cannot serve as a 
basis for reopening the claim.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (citing Justus v. Principi, 3 Vet. App. 
510, 513 (1992) (statements that are not competent are 
insufficient for purposes of reopening a claim)).  

For these reasons, the Board finds that the additional 
evidence is not both new and material and the claim for 
service connection for a low back disability is not reopened.  
As the claim is not reopened, the Board does not have to 
weigh the evidence for and against the claim on the merits.  
38 U.S.C.A. § 5107 (West Supp. 2001).



ORDER

The veteran's application to reopen the claim for service 
connection for a low back disability is denied.  


		
	U. R. POWELL
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

